Citation Nr: 1031414	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-28 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Entitlement to service connection for a chronic bowel 
disorder manifested by recurring constipation, diarrhea and 
ruptured bowel.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to May 2007.  
His military records show that he served as an M1 tank crewman in 
Iraq and that his decorations include the Combat Action Badge.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the Veteran's claims of 
entitlement to service connection for diverticulitis, a chronic 
bowel disorder manifested by recurring constipation, diarrhea and 
ruptured bowel, and hypertension.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant and his 
representative if any further action is required on their part.


REMAND

The Veteran's substantive appeal of the denial of service 
connection for diverticulitis, a chronic bowel disorder, and 
hypertension was received by VA in September 2008, via a VA Form 
9.  In his appeal, he requested to be scheduled for a 
videoconference hearing before the Board, to be held at the RO.  
Pursuant to his request, he was duly notified in correspondence 
dated in April 2010 that he was scheduled for the requested 
hearing, to be held on May 10, 2010.  On the date of the 
scheduled hearing, the Veteran sent written correspondence to the 
Board, in which he reported that his designated representative 
did not have sufficient time to review his claims file and 
prepare arguments in support of his appeal.  The Veteran 
therefore requested the Board to remand his case to the RO for 
rescheduling of the videoconference hearing, in order to allow 
his representative to have more time to adequately prepare 
evidence and argument on his behalf.  This was accepted by the 
Board as a motion by the Veteran to reschedule his Board hearing 
on the basis of good cause being shown as to why he was unable to 
appear for the hearing as originally scheduled on May 10, 2010.  
Having determined that good cause has been shown, the motion was 
granted by the undersigned Veterans Law Judge in August 2010.  
The case is thus remanded to accommodate the Veteran's request.

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

The RO should reschedule the Veteran for 
his requested videoconference hearing 
before the Board at the earliest available 
opportunity.  The RO should notify the 
Veteran and his representative of the date 
and time of the hearing, in accordance with 
38 C.F.R. § 20.704(b) (2009).  After the 
hearing, or if the Veteran fails to report 
for the scheduled hearing or withdraws his 
hearing request, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

